Citation Nr: 1501624	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disability, claimed as residuals of an eye injury with visual impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The appellant served on active duty from October to December 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). The appellant requested to testify before a member of the Board at the RO, and a travel Board hearing was duly scheduled for February 2011. 

Thereafter, the appellant withdrew his hearing request.

In September 2012, the Board remanded the claim for additional development.  The RO issued a supplemental statement of the case in January 2013 and the appeal is again before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran submitted a January 2013 VA Form 21-4142, Authorization and Consent to Release Information, indicating that there were potentially outstanding from Carolina Eye Associates.  An attempt to obtain those records has not been made.  Therefore, any outstanding treatment records from this practice should be obtained.  

In this regard, to avoid further delays in this case, it would be of great help to the VA if the Veteran himself submitted any records from Carolina Eye Associates regarding his medical treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release (note that January 2013 has now expired and a new release is necessary) from the Veteran, obtain all outstanding records from Carolina Eye Associates.  Any negative search result should be noted in the record. 

In this regard, it would be of great help to the VA if the Veteran himself would obtain these records and submit them to the VA (or indicate they are not available), as this would greatly expedite the case. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




